Title: Extract of a Letter from London, 2 February 1767
From: 
To: 


There is no certainty that Franklin wrote the letter of which this is an extract. It might have been taken from one of William Strahan’s frequent letters of political news to David Hall, except that the “us” in the final sentence seems to establish that the writer was an American—whether Franklin or someone else. Colonial agents were closely attending debates in the House of Commons at this time (though they were later barred) and the account of Townshend’s speech sounds very much like the report of a direct auditor. The possibility of Franklin’s authorship appears strong enough to warrant its inclusion here. It might have been addressed to any one of several Philadelphia friends who passed it along to Hall for printing.
 
London, Feb. 2, 1767.
As to the Business yet done in Parliament, there is nothing very material. An Alteration has been made in the late Act, respecting the Exportation from Dominica to the Ports North of Cape Finisterre, whereby Ireland is excepted, as well as Great-Britain. A Motion was made last Week in the House of Commons, on the Supplies for the Army, that the Revenues arising, and to arise, in America, be applied towards subsisting the Troops now there, and those other Regiments which it is proposed to send. Mr. Townsend, the Chancellor of the Exchequer, among other Things, urged the Propriety of more Troops being sent to America, and of their being quartered in the large Towns. That he had a Plan preparing, which he would lay before the House, for the Raising Supplies in America. That the Legislative Authority here extended to every Colony, in every Particular. That the Distinction of internal and external Taxes was Nonsense—and that he voted for the Repeal of the Stamp-Act, not because it was not a good Act, but because, at that Time, there appeared a Propriety in repealing it. He added, that “he repeated the Sentence, that the Galleries might hear him; and that after that, he did not expect to have his Statue erected in America.” Mr. Grenville joined him fully—what they will do with us in the End, I cannot say.